Citation Nr: 1512975	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-05 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	John Worman, Attorney at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from January 1970 to February 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2012 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes that page 55 or 56 of the service treatment records in the electronic file is in a foreign language (Korean) and has not been translated.  On remand, translation of the record is to be obtained.

In addition, the July 2012 VA examination reflects a diagnosis of depression.  An opinion as etiology has not been obtained.  

Further, and although the AOJ determined that the Veteran does not have a psychiatric disorder related to service, entitlement on a secondary basis was not addressed.  The Board has a duty to consider all theories of entitlement to the benefit sought.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all theories of entitlement, direct and secondary, must be considered); see also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (on direct appeals to the Board, theories of substantive entitlement to benefits such as direct and secondary service connection are not independent for res judicata purposes, and can be lost forever if not addressed). 

The Veteran is service connected for tinnitus.  A private report of examination in November 2014 reflects an opinion to the effect that it is more than likely that the Veteran has depressive disorder due to a medical condition with mixed features largely caused by his service-connected tinnitus and associated pain.  The opinion further reflects that it is more than likely that tinnitus has been at least a 50 percent contributor to the Veteran's psychiatric disorder, and psychiatric symptoms were noted to have significantly reduced the Veteran's ability to function in both social and occupational situations since at least April 2011.  

Records from the Social Security Administration reflect that symptoms of a psychiatric disorder may have begun after a post-service accident in 2003.  In view of the evidence, a VA examination is warranted with respect to the nature and etiology of a psychiatric disorder.  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Because the outcome of the service connection claim could impact the TDIU claim, the issue is inextricably intertwined with the TDIU claim.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA treatment records.  

2.  Obtain translation of the foreign language document at page 55 or 56 in the electronic file from Korean to English.  Associate the translation with the file.

3.  Thereafter, schedule the Veteran for a VA examination by a psychologist or psychiatrist.  The entire file must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a psychiatric disorder is related to his active service, or is caused by or aggravated by service-connected tinnitus.  

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

A complete rationale for all opinions must be provided.  

4.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

